—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered February 19, 1992, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that alleged instances of prosecutorial misconduct deprived him of his right to a fair trial. Any claim of error with respect to the alleged instances of misconduct were either not preserved for appellate review or are without merit (see, People v Portalatin, 132 AD2d 581).
Further, we are satisfied that the defendant received meaningful representation at trial (see, People v Baldi, 54 NY2d 137) and was not denied the effective assistance of counsel. Balletta, J. P., O’Brien, Copertino and Florio, JJ., concur.